Citation Nr: 0818478	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-29 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased rating for dorsolumbar 
paravertebral myositis, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active military service from September 1961 
to February 1965, from May 1965 to April 1968, from August 
1970 to February 1976, and from November 1979 to August 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
following a December 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In January 2008, the Board decided the veteran's 
claims with respect to service-connected residuals of 
prostatectomy and remanded the remaining claim for further 
development.  In February 2008, the Appeals Management Center 
(AMC) reconsidered and continued its denial of the veteran's 
claim and returned this matter to the Board.  


FINDINGS OF FACT

The veteran's dorsolumbar paravertebral myositis is 
manifested by flare-ups of pain and limitation of motion with 
activity; neither ankylosis nor intervertebral disc syndrome 
of the thoracolumbar spine have been shown.  


CONCLUSION OF LAW

The criteria for a rating to 20 percent for dorsolumbar 
paravertebral myositis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295 (2002); § 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5243 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159 (2007).  See 73 Fed. Reg. 23353-23356 
(April 30, 2008).  In particular, the amended regulation 
removes the third sentence of 38 C.F.R. § 3.159(b)(1) which 
states that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Additionally, the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1) is changed to read, "The information and 
evidence that the claimant is informed that the claimant is 
to provide must be provided within one year of the date of 
the notice."  The amended regulation also adds a new 
paragraph, (b)(3), to 38 C.F.R. § 3.159 which states that no 
duty to provide section 38 U.S.C.A. § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  The amendments to 38 C.F.R. § 3.159 apply to 
all applications for benefits pending before VA on, or filed 
after, May 30, 2008.  

The Board notes that in a case involving a rating increase, 
as is the case here, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that VA notify a claimant that, to substantiate a 
claim, the claimant must either provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in the severity of the disability and the effect 
that the worsening has on the claimant's employment and daily 
life.  Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Additionally, if the particular diagnostic code under which 
the claimant is currently rated authorizes higher disability 
ratings based on specific criteria beyond the noticeable 
effect of the worsening of the disability and its effect upon 
the claimant's employment and daily life, VA must provide, at 
least, general notice of the information and evidence 
necessary to establish these more specific criteria.  Id.  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim for a higher 
rating for dorsolumbar paravertebral myositis on appeal has 
been accomplished.  In particular, a May 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO also notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  In a February 2008 notice 
letter, the AMC invited the veteran to submit evidence, to 
include that in his possession, in support of his claim.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claim.  

Additionally, in reports of September 2003 and August 2005 VA 
examinations, the veteran provided information regarding the 
effect his dorsolumbar paravertebral myositis had on his 
daily life and employment.  Thus, the examination reports 
reflect the veteran's reported history (lay evidence) 
regarding the effect the veteran's dorsolumbar paravertebral 
myositis has on his daily life and employment.  The Board 
also notes that the diagnostic code under which the veteran 
is currently rated for dorsolumbar paravertebral myositis 
authorizes a higher rating based on criteria that demonstrate 
a noticeable effect of the worsening of the disability and 
its effect upon the claimant's employment and daily life.  
Furthermore, in the above-noted February 2008 notice letter, 
the AMC provided the veteran notice on how VA rates a 
disability as well as how it determines an effective date.  
The veteran was also provided notice of the specific rating 
criteria affecting his claim in both an August 2005 statement 
of the case (SOC) as well as a February 2008 supplemental 
statement of the case (SSOC).  

The Board finds that the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  
Furthermore, in the February 2008 SSOC, the veteran's claim 
was readjudicated.  The Board concludes that during the 
administrative appeal process, the veteran was provided the 
information necessary such that defective pre-decisional 
notice errors were in effect cured.  Vazquez-Flores, 22 Vet. 
App. at 49.  Consequently, it is not necessary to remand this 
case to require additional notification in accordance with 
Vazquez-Flores.  See e.g., Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Otherwise, nothing about the 
evidence or any response to the RO's or AMC's notification 
suggests that the case must be readjudicated ab initio to 
satisfy the requirements of the VCAA.  The Board also points 
out that there is no indication that any additional action is 
needed to comply with the duty to assist in connection with 
the veteran's claim.  Here, identified treatment records have 
been associated with the claims file and the veteran has been 
provided VA examinations in support of his claim.  Otherwise, 
the veteran has not identified, and the record does not 
indicate, existing records that need to be obtained pertinent 
to the claim on appeal.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  



II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

Where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Court has also held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  If VA's adjudication of an 
increased rating claim is lengthy, a claimant may experience 
multiple distinct degrees of disability that would result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision on that claim 
is made.  Thus, VA's determination of the "present level" of 
a disability may result in a conclusion that the disability 
has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim 
has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board notes that when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 
7 (1996).  In VA Fast Letter 06-25 (November 29, 2006), VA's 
Compensation & Pension Service noted that to properly 
evaluate any functional loss due to pain, examiners, at the 
very least, should undertake repetitive testing (to include 
at least three repetitions) of the joint's or spine's range 
of motion, if feasible.  It was determined that such testing 
should yield sufficient information on any functional loss 
due to an orthopedic disability.  

At the outset, the Board notes that, effective September 23, 
2002, which was subsequent to the veteran's claim for 
increase, VA revised the criteria for evaluating 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  See 67 Fed. Reg. 54345-54349 (August 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003)).  Thereafter, effective September 26, 2003, the 
rating schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine was revised.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2007)).

The Board will evaluate the veteran's claim under both the 
former criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version would accord him the highest rating.  According to 
VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes to the period on or after the 
effective dates of the new regulations.  

By way of history, in May 1989, the RO granted service 
connection and assigned a 10 percent rating for dorsolumbar 
paravertebral myositis.  At that time, the veteran's 
disability was rated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5021-5292.  The Board notes that under diagnostic code 
5021, myositis will be rated on limitation of the affected 
parts, as degenerative arthritis.  Under Diagnostic Code 
5003, degenerative arthritis (hypertrophic or 
osteoarthritis), established by X- ray findings, is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  As such, the 
RO rated the veteran for limitation of motion of the lumbar 
spine under diagnostic code 5292.  Thereafter, the RO 
received a claim for an increased rating in October 2001.  As 
noted above, in December 2003, the RO denied the veteran's 
claim for a higher rating for dorsolumbar paravertebral 
myositis.  The RO continued to rate the veteran's disability 
for limitation of motion of the thoracolumbar spine.  

The relevant medical evidence of record reflects a report of 
August 2003 VA examination in which the examiner noted the 
veteran's complaints of back pain at night, especially when 
lying down.  The veteran also complained that sitting from 1-
2 hours or walking too long could also cause discomfort 
(pain).  The veteran's back pain, described as aching and 
non-radiating, was located around the left buttock and was 
reported as 3-5/10.  He denied any numbness or weakness, 
unsteadiness, falls, or that his gait was limited due to 
pain.  The veteran reported that his spine disability did not 
affect his activities of daily living nor was he taking any 
medications.  An associated X-ray revealed anterior 
osteophytes of the lumbar spine, most marked at L3-4; 
hypertrophic osteoarthritis of the L5-S1 facet joint; and 
lumbarization of the first sacral segment.  The examiner's 
diagnosis included low back pain secondary to osteoarthritis 
of the lumbosacral spine.  

An August 2005 VA progress note reflects the veteran's report 
that he was retired and had no regular exercise program.  In 
this regard, the veteran was noted to report that his back 
pain limited his abilities somewhat, although he did mow the 
lawn but not much else.  He was noted to be taking 
methocarbamol as well as over-the-counter Aleve when needed.  

In a report of August 2005 VA examination, the veteran 
reported that since August 2003 he had experienced more pain 
and stiffness in the paralumbar and thoracolumbar area.  He 
was also taking methocarbamol (750 mg. q.i.d.) and found the 
medication quite helpful.  The veteran reported that he took 
the medication during the day and it resulted in his not 
having any substantive reduction in his ability to walk, 
bend, stoop, or crouch.  Additionally, the examiner noted the 
veteran's report of daily discomfort due to pain which the 
veteran rated as 3-5/10, and that flare-ups could occur with 
cutting the grass on a weekly basis.  When there was a flare-
up the veteran treated his back with a heating pad and 
limited his activities.  Otherwise, the veteran did get out 
with his spouse into the community, did operate a motor 
vehicle, and was able to go shopping and attend church.  On 
clinical examination, the examiner noted some tenderness on 
palpation of the L5-S1 segment in the midline.  Flexion of 
the lumbar spine was reported as 72/78 and 71/76 and 
extension reported as 24/29 and 23/29.  Left lateral flexion 
was to 18 degrees and right lateral flexion to 20 degrees 
with bilateral rotation to 30 degrees.  There was pain and 
stiffness with range of motion but no fatigability, weakness, 
or incoordination.  The examiner noted that the veteran's 
lumbar/thoracolumbar spine was not further limited by pain, 
fatigability, or incoordination on repeated testing.  Motor 
and sensory evaluation revealed no associated lower extremity 
disability to include radicular pain.  The veteran was able 
to stand on each leg independently and his gait and station 
were normal.  An associated X-ray revealed marked 
osteoarthritis at L2-L3 and L3-L4 with marked facet 
degeneration at L4-L5 and L5-S1.  

Under the former criteria, effective prior to September 26, 
2003, diagnostic code 5292 rates for limitation of motion of 
the lumbar spine.  A 10 percent evaluation is for slight 
limitation of motion, 20 percent for moderate limitation of 
motion, and 40 percent for severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.  Under diagnostic code 
5295, for lumbosacral strain, characteristic pain on motion 
warrants a 10 percent evaluation and a 20 percent evaluation 
is warranted for muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  A 40 percent evaluation is warranted for severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

In this case, range of motion testing of the veteran's lumbar 
spine has revealed limitation no worse than 71 degrees in 
flexion and 23 degrees in extension on repeated testing.  
However, it is not clearly apparent if range-of-motion 
testing of the lumbar spine was conducted consistent with the 
requirements enumerated in VA Fast Letter 06-25.  
Notwithstanding that the veteran's activities of daily living 
have reportedly not been affected by his back disability and 
that taking methocarbamol (a muscle relaxant) has been 
beneficial, there is an evidentiary basis in the record that 
supports a higher evaluation.  In this regard, the Board is 
mindful of the veteran's report that he could experience 
flare-ups of back pain and limitation of motion after mowing 
the lawn.  As noted above, the veteran reported in August 
2005 that his back pain limited his abilities and besides 
mowing the lawn he did not do much else.  The Board finds the 
veteran's reported history regarding his functional 
limitations credible.  

As the evidence demonstrates that activity results in flare-
ups of pain with loss of motion of the lumbar spine, and 
resolving reasonable doubt in favor of the veteran, the Board 
finds the veteran's dorsolumbar paravertebral myositis more 
nearly approximates a rating to 20 percent under diagnostic 
code 5292 for moderate limitation of motion of the lumbar 
spine.  

Otherwise, the Board does not find that the veteran's 
dorsolumbar paravertebral myositis more nearly approximates a 
rating to 40 percent.  Here, the veteran's complaints and 
clinical findings on examination, along with consideration of 
additional functional loss due to pain, fatigue, 
incoordination, etc., simply do not result in approximating 
either severe limitation of motion of the lumbar spine or 
severe lumbosacral strain.  Furthermore, additional 
discussion of other criteria under the former codes is not 
warranted.  In this case, diagnostic codes 5285, 5289, 5293, 
and 5294 are not relevant because the veteran's dorsolumbar 
paravertebral myositis does not involve a fracture of the 
vertebra, ankylosis, or intervertebral disc syndrome; nor is 
the veteran's disability manifested by sacro-iliac injury or 
weakness.  As such, consideration of those diagnostic codes 
is not warranted.  

Under the current rating criteria, effective on September 26, 
2003, a general rating formula was instituted for evaluating 
diseases and injuries of the spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.  

Under the current regulations, a 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; a 
50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation is warranted for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  Id.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  Under Note (1), any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are separately 
evaluated under an appropriate diagnostic code.  Id.  Under 
Note (5), unfavorable ankylosis is defined for VA 
compensation purposes as a condition in which, in particular, 
the entire thoracolumbar spine is fixed in flexion or 
extension.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  

In this case, as noted above, the medical evidence does not 
reflect that the veteran has intervertebral disc syndrome nor 
is there a showing of any objectively manifested neurologic 
symptoms as a consequence of his service-connected 
dorsolumbar paravertebral myositis.  Furthermore, the medical 
evidence does not reflect unfavorable ankylosis of the entire 
spine, unfavorable ankylosis of the entire thoracolumbar 
spine, or favorable ankylosis of the entire thoracolumbar 
spine.  Likewise, notwithstanding any additional functional 
loss due to pain, the veteran's dorsolumbar paravertebral 
myositis does not more nearly approximate limitation of 
forward flexion of the thoracolumbar spine 30 degrees or 
less.  

The Board also finds that there is no showing that the 
veteran's dorsolumbar paravertebral myositis has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  It bears 
emphasis that the schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155. "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2007).  In this case, the record does not reflect frequent 
periods of hospitalization or marked interference with 
employment due to the veteran's service-connected dorsolumbar 
paravertebral myositis. As a result, the Board concludes that 
a remand to the RO for referral of the rating issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  

The Board has considered the Court's holding in Hart, supra.  
At no time during the appeal period has the Board found the 
veteran's dorsolumbar paravertebral myositis to have 
demonstrated symptoms that approximated a rating higher than 
20 percent.  Under the circumstances, the Board concludes 
that the record presents a basis for the assignment of a 20 
percent rating, and no higher, for dorsolumbar paravertebral 
myositis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.71, Diagnostic Code 5292.  




ORDER

A rating to 20 percent for dorsolumbar paravertebral myositis 
is granted, subject to the laws governing the payment of 
monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


